Citation Nr: 0005943	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (1991) for polymyositis and residual disabilities 
allegedly associated with silicone breast implantations 
performed at a VA Medical Center (VAMC) in October 1974.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 1998, the veteran's representative raised the 
issue of entitlement to reimbursement of unreimbursed medical 
expenses.  It is unclear if the RO has adjudicated this 
issue.  As this claim does not appear to have been 
adjudicated by the RO, the veteran has not appealed this 
issue, and as it is not inextricably intertwined with the 
issue certified on appeal at this time, it is referred back 
to the RO for appropriate initial consideration.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (1991) for polymyositis and residual 
disabilities allegedly associated with silicone breast 
implantation performed at a VAMC in October 1974 may be 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for polymyositis and other associated 
disabilities alleged to have been caused by treatment at a 
VAMC in October 1974 is, at this time, well grounded.  
38 U.S.C.A. §§ 1151 and 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1974, the veteran underwent a bilateral 
subcutaneous mastectomy with bilateral breast prosthesis 
inserted.  It appears that the breast implants were removed 
at a VAMC in 1992.   In a February 1998 VA evaluation, the 
examiner noted that in 1992 the claimant apparently had these 
implants removed because she was concerned of television 
coverage and information that she had learned from the press.  
Apparently it was indicated that there was some rupture upon 
removal and maybe even rupture before removal.  

The RO has undergone an extensive effort to obtain pertinent 
medical records in support of the veteran's claim.  In 
September 1996, the RO on two occasions requested the VAMC to 
provide all pertinent treatment records.  In an October 1996 
response, the VAMC provided the RO with one of five volumes 
of the original medical records for the veteran.  It appears 
that the four volumes of VA records not received by the RO 
would have the records regarding the removal of the implants 
in 1992 as well as records regarding care of the claimant for 
disabilities claimed to be due to VA medical or surgical 
care.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. A. 
§ 5107(a) (West 1991), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

It light of the four volumes of medical records not received 
by the RO from the VAMC, the Board must find that, at this 
time, that the claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (1991) for polymyositis and 
residual disabilities allegedly associated with silicone 
breast implantation performed at a VAMC in October 1974 may 
be capable of substantiation.  Consequently, under the 
Court's decision in Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990), the Board must find that the claim of entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
polymyositis and other associated disabilities alleged to 
have been caused by treatment at a VAMC in October 1974 is, 
at this time, well grounded.


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for polymyositis and other associated 
disabilities alleged to have been caused by treatment at a 
VAMC in October 1974 is, at this time, well grounded.


REMAND

The Board believes it must obtain the complete records of VA 
medial and surgical care relating to the issue on appeal, 
including the four volumes of VA medical records cited by the 
VAMC within the October 1996 communication.  It appears that 
these records include those pertaining to the removal of the 
breast implants in 1992.  Accordingly, this case is REMANDED 
to the RO for the following developments:


1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should take appropriate action 
to obtain the complete records of VA care 
provided the claimant, including the four 
volumes of medical records cited by the 
VAMC within its October 1996 
communication. 

3.  If additional records are obtained, 
or the claimant submits additional 
evidence, they should be referred to the 
physician who conducted the examination 
and review in June 1998.  He should be 
requested to review the additional 
records and determine whether they would 
warrant any modification of his opinions 
and, is so, in what manner.  If this 
physician is not available, the RO should 
take appropriate action to have another 
suitably qualified physician review the 
record, including any records added to 
the record while the claim is on remand, 
and provide an opinion addressing the 
degree of medical probability that the 
claimant now has a disability causally 
related to VA medical or surgical care in 
connection with the breast implantation 
or removal. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claim.  

If the determination remains adverse, the claimant and her 
representative should be provided a supplemental statement of 
the case and accorded an opportunity to respond.  Thereafter 
the claim should be returned to the Board in accordance with 
normal appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

